AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

                                                                                                               OCT   7 2019
                                      UNITED STATES DISTRICT Co                                      T
                                         SOUTHERN D !STRICT O F cAuFORNIA                                CLERK US~l"lRIC COURl
                                                                                    ~9UTHERN o,. . ··, .. CAL!;ft:~,re
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CA ·--··········--- -•-
                                                                                                                       1
                                 V.                                 (For Offenses Committed On or After November 1, 1987)

             JOSE JUAN LUNA-FLORES (1)                                 Case Number:         19CR3416 AJB

                                                                    Lauren Williams, Federal Defenders Inc.
                                                                    Defendant's Attorney
USM Number                       86984298

• -
THE DEFENDANT:
cgj pleaded guilty to count(s)         ONE OF THE INFORMATION

D   was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                       Count
Title & Section                    Nature of Offense                                                                 Number(s)
18 USC 1546                        Fraud and Misuse of Visas, Permits, and Other Entry                                   1
                                   Documents




    The defendant is sentenced as provided in pages 2 through                  2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D     The defendant has been found not guilty on count( s)
 D     Count(s)                                                is         dismissed on the motion of the United States.

       Assessment: $100.00 remitted


 D     NTAAssessment*: $
       *Justice for Victims of Trafficking Act of 2015, Pub, L. No. 114-22.
 IZlNo fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                          . ANTHONY J. BATT
                                                                         ITED STATES DIST
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:               JOSE JUAN LUNA-FLORES (1)                                                 Judgment - Page 2 of 2
CASE NUMBER:             19CR3416 AJB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ A.M.                            on-----~------------
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       • ·as notified by the United States Marshal.
       • as notified by the Probation or Pretrial Services Office.
                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                         19CR3416 AJB
